Citation Nr: 1523444	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-19 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left shoulder disorder, and if so, whether the claim may be allowed.

2. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder, and if so, whether the claim may be allowed.

3. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a right fibula fracture with bone spur, and if so, whether the claim may be allowed.

4. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right ankle disorder, claimed as right ankle pain associated with pes planus, and if so, whether the claim may be allowed.

5. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for chronic fatigue syndrome, and if so, whether the claim may be allowed.

6. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a respiratory disorder, to include as secondary to an undiagnosed illness, and if so, whether the claim may be allowed.

7. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for "depressive reaction claimed as fatigue," and if so, whether the claim may be allowed.

8. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for diabetes mellitus, and if so, whether the claim may be allowed.

9. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral ankle disorder, and if so, whether the claim may be allowed.

10. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a fever, to include as secondary to an undiagnosed illness, and if so, whether the claim may be allowed.

11. Entitlement to service connection for a left ankle disorder.

12. Entitlement to service connection for a sleep disorder.

13. Entitlement to service connection for a gastrointestinal disorder.

14. Entitlement to service connection for headaches.

15. Entitlement to service connection for upper and lower extremity disorders.

16. Entitlement to service connection for hypertension.

17. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

18. Entitlement to service connection for hemorrhoids.

19. Entitlement to service connection for sinusitis.

20. Entitlement to service connection for obesity.

21. Entitlement to service connection for a bilateral vision disorder.

22. Entitlement to service connection for residuals of dental trauma.

23. Entitlement to an increased rating for a right shoulder disorder, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1983 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2010 rating decision issued by the Regional Office (RO) in Atlanta, Georgia.

The Board notes that while the December 2010 rating decision characterized the issue involving dental trauma as whether new and material evidence had been received in order to reopen a March 2009 denial, because the appellant submitted another claim for dental trauma in December 2009 - within one year of March 2009 - he effectively appealed that rating decision.  The Board has accordingly characterized the issue as entitlement to service connection for dental trauma.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Further development of the appeal is required.  An undated letter from the Social Security Administration (SSA) shows that the Veteran started receiving disability benefits in September 2012.  The documents pertaining to this application, however, have not been associated with the claims folder and the possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).

Similarly, a March 2013 letter from the Office of Personnel Management (OPM) shows that the Veteran was found to be disabled as a result of a number of disabilities, to include a right shoulder disorder, degenerative joint disease of the acromioclavicular joints (top of the shoulder) and diabetes mellitus.  No attempt has yet been made to obtain any records from this federal agency.  On remand, attempts should be made to obtain any relevant records from both SSA and OPM.

As to the claim of entitlement to an increased rating for a right shoulder disorder, VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the disability.  In this case, the most recent examination of the right shoulder took place in June 2010, nearly five years ago.  As such, the Board finds that it is not contemporaneous and a new VA examination is warranted.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Request all documents pertaining to any application by the Veteran for SSA or OPM disability benefits, including the medical records considered in deciding the claims. The claims file should clearly document VA's efforts to obtain these records, and, if unavailable, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).

2. Thereafter, the Veteran should be afforded a VA examination to determine the current severity his service-connected right shoulder disorder.  In accordance with the latest worksheet for rating shoulder disorders, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of his right shoulder disorder.  The examiner must also describe all functional impairment, to include a discussion as to any effect the right shoulder disorder has on the Veteran's ability to work.  The examiner must specify in the report that the claims file, consisting of Virtual VA and VBMS records, has been reviewed.  The examiner must provide a fully reasoned and supported rationale for any opinion offered.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


